Case 1:20-mc-00182-VEC Document 3-1 Filed 04/03/20 Page 1 of 8




                      EXHIBIT A
           Case 1:20-mc-00182-VEC Document 3-1 Filed 04/03/20 Page 2 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


In re Application of
YS GM MARFIN II LLC;
YS GM MF VII LLC;                                                                  Case No. M-_______
YS GM MF VIII LLC;
YS GM MF IX LLC;
YS GM MF X LLC.


For an Order to Conduct Discovery for
Use in Foreign Proceedings




          LIST OF ENTITIES AND INDIVIDUALS AND KNOWN CONNECTIONS
                     TO ALLEGED FRAUD AND/OR LAKHANIS1

          Applicant seeks assistance from the United States District Court for the Southern District

of New York to obtain CHIPS and intermediary bank payment messages naming or referencing

the entities and individuals below that are connected to the Fraud identified in the Application,

and/or are known to be affiliated with and/or directly or indirectly owned and controlled by the

Lakhanis, regardless of whether such persons or entities are originating or receiving such payment,

from the Discovery Targets for use in the Pending Proceeding and Contemplated Proceedings.

                              PART A: BORROWERS OF THE LOANS
    No.             Borrower                                   Relationship to the Fraud
     1     North Star Marine Ltd.            Borrower from YS GM MF II LLC (Loan Agreement of 1
                                             June 2018)
     2     Gemini Marine Ltd.                Borrower from YS GM MF II LLC (Loan Agreement of 1
                                             June 2018)

1
 Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Declaration of Charles
Tilden Storrs Buss in Support of Application for Judicial Assistance Pursuant to 28 U.S.C. § 1782.
    Case 1:20-mc-00182-VEC Document 3-1 Filed 04/03/20 Page 3 of 8



3   Gemini Marine (No. 1)   Borrower from YS GM MF II LLC (Loan Agreement of 1
    Ltd.                    June 2018)
4   Gemini Marine (No. 2)   Borrower from YS GM MF II LLC (Loan Agreement of 1
    Ltd.                    June 2018)
5   Gemini Marine (No. 3)   Borrower from YS GM MF II LLC (Loan Agreement of 1
    Ltd.                    June 2018)
6   Gemini Marine (No. 4)   Borrower from YS GM MF II LLC (Loan Agreement of 1
    Ltd.                    June 2018)
7   Gemini Marine (No. 5)   Borrower from YS GM MF II LLC (Loan Agreement of 1
    Ltd.                    June 2018)
8   Gemini Marine (No. 6)   Borrower from YS GM MF VIII LLC (Loan Agreement
    Ltd.                    of 22 March 2019)
9   Gemini Marine (No. 7)   Borrower from YS GM MF VII LLC (Loan Agreement of
    Ltd.                    31 March 2019)
10 Gemini Marine (No. 8)    Borrower from YS GM MF VII LLC (Loan Agreement of
    Ltd.                    31 March 2019)
11 Gemini Marine (No. 10)   Borrower from YS GM MF VII LLC (Loan Agreement of
    Ltd.                    31 March 2019)
12 Gemini Marine (No. 12)   Borrower from YS GM MF IX LLC (Loan Agreement of
    Ltd.                    29 May 2019)
13 Gemini Marine (No. 13)   Borrower from YS GM MF IX LLC (Loan Agreement of
    Ltd.                    11 September 2019)
14 Gemini Marine (No. 14)   Borrower from YS GM MF X LLC (Loan Agreement of
    Ltd.                    29 May 2019)
15 Aquarius Marine Ltd.     Borrower from YS GM MF II LLC (Loan Agreement of 1
                            June 2018)
      Case 1:20-mc-00182-VEC Document 3-1 Filed 04/03/20 Page 4 of 8



                         PART B: GUARANTORS TO THE LOANS
No.             Guarantor                         Relationship to the Fraud
16     North Star Maritime        Corporate guarantor for all Loans
       Holdings Limited
17     Muhammad Tahir             Personal guarantor for all Loans
       Lakhani
18     Muhammad Ali               Personal guarantor for all Loans
       Lakhani
19     Muhammad Hassan            Personal guarantor for all Loans
       Lakhani




 PART C: PARTY INVOLVED IN THE TRANSACTION RELATED TO THE WU
                                      XIAN FRAUD
No.             Entity                          Relationship to the Fraud
 20     Holman Fenwick        Escrow agent that received the fraudulent payment of the
        Willan Singapore      balance of the Wu Xian’s purchase price of US$13,431,200
        LLP                   and transferred the purchase price to one of the entities
                              controlled by the Borrowers or Guarantors




 PART D: INTERMEDIARY BUYERS AND SELLERS OF VESSELS IN BACK-TO-
       BACK SALES WHICH ARE LINKED TO THE NORTH STAR GROUP
No.           Intermediary                          Relationship to the Fraud
 21     Dubai Navigation          Vessel sales intermediary controlled by the Lakhanis
        Corp.
 22     Lars Juul Jorgensen       C.E.O. and C.C.O. of Dubai Navigation Corp.
 23     Rao Varanasi              C.F.O. of Dubai Navigation Corp.
 24     Ralph Becker              C.O.O. of Dubai Navigation Corp.
 25     Kowshik Kuchroo           Executive Director of Dubai Navigation Corp.
          Case 1:20-mc-00182-VEC Document 3-1 Filed 04/03/20 Page 5 of 8



    26        Five Star Shipping Ltd.         Vessel sales intermediary in the Purchase MoA of 3
                                              December 2018
    27        Morrito Maritime Inc.           Vessel sales intermediary in the Purchase MoAs of 29 June
                                              2018 and 11 July 2018
    28        Cobb Maritime No. 4             Vessel Sales Intermediary in the Sales MoA of 26 August
              Ltd.                            2019, Addendum No. 1 of 2 July 2019 to Purchase MoA of
                                              18 June 2019
                                              Subsidiary of Christie Maritime Ltd.
    29        Cobb Maritime No. 5             Vessel Sales Intermediary in the Sales MoA of 22
              Ltd.                            November 2018 [vessel “WU XIAN”], Addendum No. 1 of
                                              7 October 2018 to Purchase MoA of 19 September 2018)
                                              Subsidiary of Christie Maritime Ltd.




                PART E: OTHER AFFILIATES OF THE NORTH STAR GROUP 2
    No.                 Entity                                     Relationship to the Fraud
    30        NS General Trading              Management company of the North Star Group, partly
              LLC                             owned by Ali Lakhani
    31        North Star Holdings             Part of the North Star Group and manager of vessel
              LLC                             purchases
    32        Gulf Star Agencies Ltd. Representative office of the North Star group in the UK
    33        Astir Maritime Ltd.             Sub-Holding of North Star Maritime Holdings Ltd.
    34        Astir Maritime No. 1            Subsidiary of Astir Maritime Ltd.
              Ltd.
    35        Astir Maritime No. 2            Subsidiary of Astir Maritime Ltd.
              Ltd.
    36        Astir Maritime No. 3            Subsidiary of Astir Maritime Ltd.
              Ltd.



2
 Entities that are identified as affiliates of the North Star Group, controlled by the Lakhanis, based on public records
provided to me by Applicants.
     Case 1:20-mc-00182-VEC Document 3-1 Filed 04/03/20 Page 6 of 8



37     Astir Maritime No. 4     Subsidiary of Astir Maritime Ltd.
       Ltd.
38     Astir Maritime No. 5     Subsidiary of Astir Maritime Ltd.
       Ltd.
39     Astir Maritime No. 6     Subsidiary of Astir Maritime Ltd.
       Ltd.
40     Astir Maritime No. 7     Subsidiary of Astir Maritime Ltd.
       Ltd.
41     Astir Maritime No. 8     Subsidiary of Astir Maritime Ltd.
       Ltd.
42     Astir Maritime No. 9     Subsidiary of Astir Maritime Ltd.
       Ltd.
43     Astir Maritime No. 10    Subsidiary of Astir Maritime Ltd.
       Ltd.
44     Astir Maritime No. 11    Subsidiary of Astir Maritime Ltd.
       Ltd.
45     Astir Maritime No. 12    Subsidiary of Astir Maritime Ltd.
       Ltd.
46     Christie Maritime Ltd.   Sub-Holding of North Star Maritime Holdings Ltd.
47     Cobb Maritime Ltd.       Subsidiary of Christie Maritime Ltd.
48     Conrad Maritime Ltd.     Subsidiary of Christie Maritime Ltd.
49     Monsarrat Maritime       Subsidiary of Christie Maritime Ltd.
       Ltd.
50     Verne Maritime Ltd.      Subsidiary of Christie Maritime Ltd.
51     Cobb Maritime No. 1      Subsidiary of Christie Maritime Ltd.
       Ltd.
52     Cobb Maritime No. 2      Subsidiary of Christie Maritime Ltd.
       Ltd.
53     Cobb Maritime No. 3      Subsidiary of Christie Maritime Ltd.
       Ltd.
          Case 1:20-mc-00182-VEC Document 3-1 Filed 04/03/20 Page 7 of 8



    54       Etoile Polaire Ltd.            Sub-Holding of North Star Maritime Holdings Ltd.
    55       Taurus Maritime Ltd.           Subsidiary of Etoile Polaire Ltd.
    56       Pisces Maritime Ltd.           Subsidiary of Etoile Polaire Ltd.
    57       Capricorn Maritime             Subsidiary of Etoile Polaire Ltd.
             Ltd.
    58       Cepheus Maritime Ltd.          Subsidiary of Etoile Polaire Ltd.
    59       Cygnus Maritime Ltd.           Subsidiary of Etoile Polaire Ltd.
    60       Perseus Maritime Ltd.          Subsidiary of Etoile Polaire Ltd.
    61       Kei Maritime Ltd.              Subsidiary of Etoile Polaire Ltd.
    62       Vita Maritime Ltd.             Subsidiary of Etoile Polaire Ltd.
    63       Vega Maritime No. 1            Subsidiary of Etoile Polaire Ltd.
             Ltd.
    64       Vega Maritime No. 2            Subsidiary of Etoile Polaire Ltd.
             Ltd.
    65       Vega Maritime No. 3            Subsidiary of Etoile Polaire Ltd.
             Ltd.
    66       Vega Maritime No. 4            Subsidiary of Etoile Polaire Ltd.
             Ltd.
    67       Vega Maritime No. 5            Subsidiary of Etoile Polaire Ltd.
             Ltd.
    68       Gemini Marine (No. 9)          Subsidiary ofNorth Star Maritime Holdings Ltd.
             Ltd.




                     PART F: OTHER ARMS OF THE LAKHANI GROUP 3
    No.                Entity                                  Relationship to the Fraud
    69       Gulfstar SA                    Commercial arm of the Dubai Trading Agency LLC,
                                            controlled by the Lakhanis


3
 Entities that are identified as arms of the Lakhani group of companies based on public records provided to me by
Applicants.
      Case 1:20-mc-00182-VEC Document 3-1 Filed 04/03/20 Page 8 of 8



                              Service of process agent for personal guarantors
70      DTA Maritime LLC      Provider of marine and logistic services owned by
                              Muhammad Tahir Lakhani
71      Star Property         Holder of title to residence purportedly owned by
        Investments Limited   Muhammad Tahir Lakhani




PART G: OTHER THIRD PARTIES OF INTEREST TO THE INVESTIGATION
No.              Entity                      Relationship to the Fraud
72     SH Process Agents      Service of process agent for personal guarantors
       Limited
